Citation Nr: 1018479	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  03-18 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left 
knee arthritis with status post left medial meniscectomy, 
status post total knee replacement (left knee disability), 
prior to June 10, 2003; and higher than 40 percent disabling 
since September 1, 2004. 

2.  Entitlement to a compensable disability rating for 
leukopenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 
1971 and from January 1973 to January 1978.  

A claim for increased ratings was filed on September 11, 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2002, July 2003 and 
January 2005 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The December 2002 decision denied a rating 
higher than 10 percent for the service-connected left knee 
disability and denied a compensable (0 percent) rating for 
the service-connected leukopenia.  By the time of the January 
2005 rating decision, a temporary 100 percent rating had been 
assigned for convalescence related to his arthritis, left 
knee, status post meniscectomy and total knee replacement, 
effective from June 10, 2003 to August 1, 2004; and a 40 
percent rating had been assigned from September 1, 2004.  

In December 2008, the Board remanded the claims presently on 
appeal to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In February 
2010, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the claim and returned the file to 
the Board for further appellate review.  As such, the Board 
is deciding the claims.  

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Prior to June 10, 2003, the Veteran demonstrated slight 
lateral instability in the left knee.  Even though he had 
painful motion, he showed full left knee extension.  His left 
knee flexion was painful, but only limited to 100 degrees.

2.  Since September 1, 2004, the Veteran's left knee 
disability is manifested by chronic residuals consisting of 
severe painful motion and weakness.  

3.  The Veteran consistently demonstrates hemoglobin levels 
in the blood of more than 10gm/100ml, and his leukopenia 
appears to be asymptomatic.


CONCLUSIONS OF LAW

1.  Prior to June 10, 2003, the criteria are not met for a 
rating higher than 10 percent for the Veteran's left knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257-5262 (2009).

2.  Since September 1, 2004, the criteria are met for a 
higher 60 percent, but not greater, rating for the Veteran's 
left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5257-5262 (2009).

3.  The criteria are not met for a compensable rating for the 
Veteran's leukopenia.  38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.117, Diagnostic Code 
7700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.




I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
November 2002, December 2008 and February 2009.  These 
letters informed him of the evidence required to substantiate 
his claim, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 
2006, April and December 2008, and February 2009 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the Veteran's claim in the February 2010 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is arguably not warranted here.  However, the Veteran's 
statements also evidence his awareness of the type of 
evidence necessary to substantiate his claims for increased 
ratings.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his extensive VA treatment records, 
and arranged for a VA hemic compensation examination and VA 
joints examination to assess the severity of his leukopenia 
and left knee disabilities, respectively.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  Notably, the Board 
primarily remanded this case in December 2008 so the AMC 
might obtain outstanding VA treatment records, which have 
since been obtained.  The Board is therefore satisfied there 
was substantial compliance with this remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  

The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2009).  Here, a VA examination was last provided 
for leukopenia (hemic disorders examination) in November 2004 
and for the left knee (joints examination) in December 2004.  
Although the Board therefore acknowledges that it has been 
over five years since these examinations, there is on the 
other hand simply no medical evidence on record since then 
suggesting that either disability has worsened, and there is 
no indication that there are any pertinent records that have 
not been obtained or that are not adequately addressed in 
records already of record.  Consequently, another examination 
is not warranted because there is sufficient evidence, 
already of record, to fairly decide these claims insofar as 
assessing the severity of the conditions.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  


II.  Analysis-Increased Rating Claims

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, and the 
entire history of the Veteran's disability in reaching its' 
decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

With respect to these claims, he is not appealing his initial 
ratings assigned in a previous rating decision, so the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court recently held that in determining the 
"present level" of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim (September 2002) was 
filed - so in this case, September 2001 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2009).  


A.  Rating Higher than 10 Percent for Left Knee Arthritis 
with Status Post Left Medial Meniscectomy, Status Post Total 
Knee Replacement (Left Knee Disability), Prior to June 10, 
2003

The Veteran's left knee claim was filed on September 11, 
2002.  The RO has rated the Veteran's left knee disorder as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5259 prior to June 10, 2003.  The Veteran had a left 
total knee replacement on June 10, 2003.  The RO therefore 
provided the Veteran a 100 percent disability rating to 
compensate for the effects of that surgery convalescence  
from June 10, 2003 through August 31, 2004.  It follows that 
there is no basis for a higher schedular rating for the 
period of the appeal from June 10, 2003-August 31, 2004.  
From September 1, 2004, the left knee disability is rated as 
40 percent disabling under Diagnostic Code 5003-5055.  

Although the Veteran has a 10 percent rating under DC 5259 
for symptomatic removal of semilunar cartilage, this DC does 
not provide for a rating higher than 10 percent.  As such, DC 
5259 cannot serve as a basis for an increased rating for the 
Veteran's right knee disability.  38 C.F.R. § 4.71a, DC 5259.  
In fact, it appears that DC 5259 is no longer the most 
appropriate Diagnostic Code, as the evidence shows some 
evidence of instability (DC 5257) and degenerative arthritis 
(DC 5003), as discussed below.  

Indeed, degenerative or traumatic arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints or joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  So with respect to knee 
disabilities, Diagnostic Codes 5260 and 5261 set forth rating 
schedules for limitation of motion of the knee. 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  With respect to 
limitation of leg flexion, Diagnostic Code 5260 allows a zero 
percent rating for flexion limited to 60 degrees, 10 percent 
for flexion limited to 45 degrees, 20 percent for flexion 
limited to 30 degrees, and a maximum of 30 percent for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23- 
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; 
revised July 24, 1997).  The General Counsel stated that when 
a knee disorder was already rated under DC 5257, the Veteran 
must also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  Id.

The General Counsel subsequently held in VAOPGCPREC 9-98 
(August 14, 1998) that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).

Where additional disability is shown, a Veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59,990 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to 
at least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
See 38 C.F.R. § 4.59.

A November 2002 VA orthopedic treatment note records that the 
Veteran complained of left knee pain that existed for over a 
decade and worsened in that time.  X-ray testing revealed an 
impression of moderate degenerative joint disease 
(DJD/arthritis) of the left knee.  The examiner objectively 
determined no swelling, erythema or warmth, but did note 
palpable crepitus and mild valgus deformity.  Significantly, 
the examiner indicated the left knee had at least slight 
instability, observing it was "unstable to varus stress."  
Active range of motion, without any apparent consideration of 
pain on motion, was 0-100 degrees.  

In March 2003, a VA treatment note shows he had a history of 
left knee instability over eight years and found active range 
of motion of -5 to 90 degrees.  In April 2003, a VA treating 
physician found range of motion of 0 to 100 degrees, and 
assessed mild AP instability in the left knee joint.  That 
physician further recommended a total knee replacement for 
the left knee, which the Veteran consented to, and was 
ultimately performed on June 10, 2003.

So, the Veteran demonstrates slight lateral instability 
during this period of time, which warrants a 10 percent 
rating under DC 5257.  There is no additional competent 
evidence that he manifests even worse instability that could 
be classified as moderate or severe instability.  Without 
such objective evidence, there is simply no basis of record 
to assign the Veteran a rating higher than 10 percent under 
DC 5257, for instability.  In addition, although the Board 
may infer from the fact that the Veteran underwent a total 
knee replacement that his left knee symptoms caused the 
Veteran a great deal of pain, that pain cannot provide a 
basis for a higher rating because there is no additional 
limitation of motion that has not already been considered in 
the current rating.  

Moreover, the evidence of record also precludes a separate 
rating for the instability and limitation of motion due to 
arthritis.  In point of fact, he hardly demonstrates any 
limitation of motion during this period.  Acknowledging that 
X-ray testing confirmed the Veteran had DJD, he still showed 
no limitation of extension and minimal limitation of flexion 
(flexion limited at most to 90 degrees).  These findings do 
not even qualify for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more), without which he cannot 
establish a separate rating for arthritis.  See VAOPGCPREC 
23-97.  

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the claim 
for a disability rating higher than 10 percent for the left 
knee disability prior to June 10, 2003.  Accordingly, there 
is no reasonable doubt to resolve in his favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


B.  Rating Higher than 40 Percent for Left Knee Arthritis 
with Status Post Left Medial Meniscectomy, Status Post Total 
Knee Replacement (Left Knee Disability), Since September 1, 
2004

According to DC 5055, following the termination of the 
temporary 100 percent rating, a 60 percent rating is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  Otherwise, with intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability will 
be rated by analogy to DCs 5256 (ankylosis), 5261 or 5262.  
However, the minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a, DC 5055.

The most pertinent evidence in making this important 
determination is the December 2004 VA examination report, 
arranged after the total knee replacement.  
Importantly, the examiner found "severe mediolateral 
instability of the left knee joint," and anterior 
instability of the left knee with a positive anterior drawer 
test.  There were also findings of left knee muscle weakness 
and severe tenderness to palpation.  The examiner also 
observed objective evidence of painful motion on all 
movements of the left knee.  However, the Veteran reported 
retiring after separation in 1978, so there is no indication 
of unemployability due to his left knee disability.  The VA 
treatment records also continue to show severe pain in his 
left knee.  

The Board concludes the most probative, competent, and 
persuasive evidence during this period shows chronic 
residuals of severely painful motion, albeit not 
significantly limiting of motion.  There is also demonstrated 
severe weakness in the left knee, as shown by the severe 
lateral and anterior instability.  Therefore, the Board finds 
that the overall disability picture matches the 60 percent 
rating criteria under DC 5055.

The December 2004 VA examination report also shows that his 
left knee demonstrated range of motion from ten degrees of 
extension to 95 degrees of flexion, with pain noted 
throughout the movement.  So although he does not have full 
- meaning normal, range of motion in this knee, which is 
from 0 degrees of extension to 140 degrees of flexion 
(see 38 C.F.R. § 4.71, Plate II), this knee obviously is not 
ankylosed.  It is worth reiterating in this regard that 
ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See again Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996); but see, too, Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  Because the Veteran has 
maintained a quantifiable measure of range of motion in this 
knee - albeit, again, though not full or complete range of 
motion, by definition, this knee is not ankylosed.  Hence, 
a higher disability rating is not warranted under DC 5256 
(ankylosis).  

The 60 percent rating under DC 5055 reflects, in the Board's 
opinion, the Veteran's predominant disability picture.  Any 
attempt to assign an additional rating for the left knee 
under Diagnostic Codes 5257, 5260, or 5261 would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14.  Indeed, the 
provisions of DC 5055 that refer to painful motion and 
weakness can be interpreted so broadly that a proper 
application of DC 5055 would require consideration of pain, 
limitations of motion, and any lateral instability in the 
knee.  See also 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Therefore, assigning 
separate disability ratings for 5055 and also either 5257, 
5260, or 5261, would compensate symptoms that are essentially 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board further finds that the Veteran's pain is clearly 
taken into account with the 60 percent rating and that as the 
Veteran is now in receipt of a rating in excess of the 
maximum rating for limitation of leg motion under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261, further consideration 
of the Veteran's pain on motion, is now unnecessary.

Moreover, the Veteran's right knee disability was at least 
partly rated on the basis of arthritis in past adjudications, 
as evidenced by the characterization of this disability as 
involving degenerative joint disease.  But the knee since has 
been completely replaced with a prosthesis, the basis for 
assigning the temporary 100 percent rating for slightly over 
one year after that surgery under DC 5055.  Therefore, 
the Veteran's right knee disability is arguably no longer 
ratable under DC 5003 for arthritis because the knee has been 
replaced with a prosthesis.  

Resolving any doubt in favor of the Veteran, the Board finds 
that the preponderance of the evidence supports a higher 
disability rating for the Veteran's left knee disability of 
60 percent since September 1, 2004, but no higher.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  The Board cannot otherwise 
"stage" the Veteran's ratings for the left knee disability.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


C.  Compensable Rating for Leukopenia

The RO has rated the Veteran's leukopenia as noncompensable 
(i.e., 0 percent rating) under 38 C.F.R. § 4.117, Diagnostic 
Code 7799-7701.  Significantly, though, there is no 
Diagnostic Code 7701 currently.  Previous Diagnostic Code 
7701 (1995) was for secondary anemia and indicated to rate 
the underlying disease entity.  The Board remanded this claim 
in December 2008 so that the RO might provide the Veteran 
with VCAA notice advising the Veteran of the criteria for a 
compensable rating for leukopenia in light of any of the 
currently applicable diagnostic criteria, and adjudication 
under the current diagnostic criteria.  The RO complied with 
this remand request in February 2009 by notifying the Veteran 
of the most applicable diagnostic criteria, found under 
38 C.F.R. § 4.117, DC 7700 (2009), for "anemia, hypochromic-
microcytic and megaloblastic, such as iron-deficiency and 
pernicious anemia."  The Board agrees that DC 7700 is the 
most applicable diagnostic criteria to apply to this claim 
for a compensable rating for the blood disorder of 
leukopenia.  There is no other applicable Diagnostic Code 
that might provide the Veteran's leukopenia a compensable 
rating.  See also Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  The Board proceeds 
to apply the provisions of DC 7700 to his claim.  

The November 2004 VA hemic disorders examiner diagnosed 
leukopenia and found hemoglobin levels in his blood of 12.6 
gm.  Similarly, the VA treatment records showed hemoglobin 
readings ranged from 10.2-14.0 during repeated testings in 
May 2002.  Other VA treatment record readings were 13.2 gm in 
February 2003, 10.9 gm in June 2003, 13.0 gm in August 2003, 
12.6 gm in May 2004, 13.3 gm in February 2005, 13.4 gm in 
March 2005, and 13.2 gm in June 2005.  

The evidence does not support a compensable rating under 38 
C.F.R. § 4.117, Diagnostic Code 7700 (2009).  Diagnostic Code 
7700 provides that hemoglobin 10gm/100 ml or less, 
asymptomatic, is rated noncompensably (0 percent) disabling.  
Anemia with hemoglobin 10gm/100ml or less with findings such 
as weakness, easy fatigability or headaches, is rated 10 
percent disabling.  38 C.F.R. § 4.117.  There are multiple 
hemoglobin readings throughout the record, but none of these 
readings showed that the Veteran had a hemoglobin level below 
10gm.  Therefore, the Board finds that a compensable rating 
for leukopenia is not warranted.  38 C.F.R. § 4.117, 
Diagnostic Code 7700.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable disability rating for the Veteran's 
leukopenia.  The Board cannot otherwise "stage" the 
Veteran's ratings for the leukopenia.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


D.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's left knee disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his staged 10 and 60 percent schedular 
ratings for his left knee disability.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Indeed, he was also granted a 
temporary 100 percent rating for convalescence from his left 
total knee replacement, effective from June 10, 2003 to 
August 31, 2004.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  Moreover, the 
Veteran does not appear to have been hospitalized for his 
left knee disability since he underwent the total knee 
replacement in June 2003.  His evaluation and treatment has 
been primarily on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).







ORDER

Prior to June 10, 2003, the claim for a rating higher than 10 
percent for the left knee disability is denied.

Since September 1, 2004, a higher rating of 60 percent, but 
not greater, for the left knee disability is granted, subject 
to the statutes and regulations governing the payment of 
monetary benefits.  

The claim for a compensable disability rating for leukopenia 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


